On consideration of Petition for Modification of our Order and Decree filed December 2, 1941, it is ordered and adjudged that that part of our Order and Decree reading as follows, to-wit:
"The motion for a modification of our previous order herein dated November 4, 1941, is hereby granted and the chancellor below is directed (a) to carry out the mandate of this Court previously issued in this cause and in so doing he is hereby directed to make and enter an order instanter restoring the possession of the mortgaged premises to H.E. Orr, the owner of the equity of redemption, and to issue process necessary to render effective the order of restoration," be, and it is modified and amended by adding the following language: Said Order of restitution shall be so made as to provide that until a resale of the property is actually had the tenancy of the tenants *Page 595 
now occupying the store buildings involved may continue, provided, however, the Intvenors and the other tenants of the store rooms shall pay into the registry of the court such reasonable rental for the premises occupied by them respectively as shall be determined by the lower court. But, such rental shall not be less than the present rental charged for such store buildings except as to rentals on the store room which is occupied by the Intervenor and upon that store room the rental required to be paid shall be based on the square foot space occupied and shall be not less than the rental now being required of and paid by any other tenant as based upon the square foot floor space occupied by such other tenant; Provided, also that if any rentals have accrued or become payable and have been paid since December 1, 1941, from any of the tenants to any party to this suit, or to any attorney of record, on any of the store rooms located on the property the subject of this litigation, the same shall be paid over by the party receiving the same to the registry of the Circuit Court. And Provided, further, that the said rentals shall be held in the registry of the Circuit Court until final disposition of the cause and shall then, under Order of the court, be paid to such person or persons as the court by its decree may direct.
So ordered.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, and CHAPMAN, J. J., concur.
THOMAS, and ADAMS, J. J., dissent.